DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Group I (claims 1-12) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed ratio lacks of the reference.  For examination purpose, the ratio is considered as dihalogen aromatic compound to sulfur.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Unohara et al. (WO 2015046324, US 20160244612 as English equivalent), evidenced by Senga et al. (US 5126430), and in view of Scoggins et al. (US 415729).
As to claims 1-12, Unohara (abs., claims, examples, 19, 28, 39-46, 49, 60, 85, 126, 135-136, Table 1) discloses a process of producing polyarylene sulfide (PAS) for molding comprising a dehydration step of obtaining sulfur source by heating sodium hydrosulfide, sodium hydroxide, NMP, water followed by a polymerization step by reaction with p-dichlorobenzene.  During the dehydration step, the added ratio of water (5.5kg, 306 mol) to NMP (115.5 mol) is 2.6 (Ex.1-2).  The molar ratio of p-dichlorobenzene to sulfur is 68.6+2.06/68.6=1.03 (EX 1-2). The conversion is 94.5% (EX.2) and the PAS has a melting point of 280 °C.  Dehydration is perfomed at 180-260 °C, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Unohara is silent on the water in sulfur source of claim 9.  However, one of ordinary skill in the art would obviously recognize using sodium hydrosulfide hydrate such as well-known NaHS·3H2O (Wikipedia) as equivalent sulfur source to replace NaSH for producing PAS. This is further evidenced by Senga et al. (4:40-68).

Therefore, as to claims 1-12, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Unohara and added sodium acetate together with HCl (would inherently possesses a PH of 4 or less) to produce potassium chloride, because the resultant process would yield improved melt viscosity and stabilization of the polymerization system and inhibiting undesirable reactions.
°C.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. crystallization temperature would necessarily below 280 °C, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766